                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

JAYEVON BLAINE,
     Plaintiff,

v                                                        3:21cv570 (KAD)

D. WALKER (WARDEN), et al.,
         Defendants.



                INITIAL REVIEW ORDER PURSUANT TO 28 rl.s.c.                      E   l9t5A

         The plaintiff, Jayevon Blaine, a sentenced prisonerl in the custody of the Connecticut

Department of Correction ("DOC") who is currently housed at Osborn Correctional Institution,2

filed this civil rights complaint under 42 U.S.C. $ 1983 against Cheshire Correctional Institution

("Cheshire") Warden D. Walker, Captain R. Taylor, and Counselor Gargano in their individual

and   official capacities alleging certain constitutional violations. Specifically, he asserts that

defendants violated his Eighth Amendment and Fourteenth Amendment rights when he was

housed under inhumane conditions of confinement at Cheshire and when the defendants failed to

afford him an opportunity grieve his conditions of confinement. ECF No. 1. His complaint seeks

damages and declaratory and injunctive relief. Id. at    5, n-I2.Upon initial review, the Court

permits Blaine's Eighth Amendment claim to proceed.

         STANDARD OF REVIEW




I The Court may "take judicial notice of relevant matters of public record." Giraldo v. Kessler, 694   F   .3d
 16l, 164 (2d Cir.2012). The Connecticut DOC website reflects that on February 2l,2014, Blaine
received a fifteen-year sentence. ^lee
http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num:354564.

z He is proceedingpro se and informa pauperis.

                                                     1
          Pursuant to 28 U.S.C. $ 1915A(b), the court must review prisoner                civil complaints

against governmental actors and "dismiss ... any portion of [a] complaint [that] is frivolous,

malicious, or fails to state a claim upon which relief may be granted," or that "seeks monetary

relief from        a defendant       who is immune from such relief." 1d. Rule 8 of the Federal Rules of Civil

Procedure requires that a complaint contain "a short and plain statement of the claim showing

that the pleader is entitled to relief." Fed. R. Civ. P. 8(aX2).

          Although detailed allegations are not required, "a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face. A claim has

facial plausibility when a plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal,

556    U.S. 662,678(2009) (internal quotation marks and citations omitted). A complaint that

includes only "'labels and conclusions,' 'a formulaic recitation of the elements of a cause                  of

action' or 'naked assertion[s]' devoid of 'further factual enhancement,"' does not meet the facial

plausibility standard. Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,555,557 (2007)).

Although courts still have an obligation to interpret"a pro se complaint liberally," the complaint

must include sufficient factual allegations to meet the standard of facial plausibility. See Harris

v.   Mills,   57   2   F .3   d 66, 7 2 (2d Cir. 2009) (citations omitted).

          ALLEGATIONS

          Blaine was incarcerated at Cheshire commencing on March 25,20lg.Compl. at fl 8. He

was moved to different units until he was housed in Cell 27 in South              4.ld.   at fl 9.   After living in

this cell, Blaine noticed that he started to have chest and breathing problems and was sent to the

hospital for breathing problems three to four times. Id. at| i,lllO, 1 1. He later found out that there


                                                               2
was mold in the ventilation system.        Id. atl12.Dr.   S. Charles noticed that Blaine had diminished

lung capacity on his left side. Id. at fl 13. He provided Blaine with an Albuterol inhaler. Id.    atl
14. Blaine later received additional breathing treatment to help him breathe and provided       with   a

steroid inhaler.   Id. atlllll5-16.

         Blaine requested that Captain Taylor clean out the vent, but it took weeks before steps

were taken to clean out the vent, although such measures did not remediate the mold that had

been in the vent for years.      Id. at|[19. Blaine made a request to Captain Taylor to be moved   due

to his medical condition, but Captain Taylor responded that Blaine needed to talk to the Warden.

Id.   atl2l.
         The medical staff later had Blaine moved out of his cell, but Blaine was placed      inCell26

in South 4, which had a problem with its pipes. Id. atl26.Blaine brought this problem to the

attention of Warden Walker when she was doing her rounds; Warden Walker responded that she

would look into it. Id. at\27.Blaine also informed Warden Walker about her how her staff had

placed him at risk by putting him in a cell with inhumane conditions. Id.       at\28. Warden Walker

was aware of his health issue but did not do anything to remedy the situation. 1d.

         Cell26 has been out of order for at least two years; and the pipe problems have caused a

mold problem.Id. at     J[fl   29-30. Blaine used his own towels and blankets to soak up the water in

the cell, and mold and fungus developed on the towels and blankets. Id. at,ll 31, 40.

        Captain Taylor and Counselor Gargano walked around the unit in late-January to ask

inmates if there were any problems with the cell; Blaine showed them the conditions that had

adversely affected him during the last month. Id. atll32.He told the defendants that he needed to




                                                      3
be moved and the pipe needed fixing; Taylor and Gargano responded that they knew about the

pipe problem but needed outside people to conduct the repairs. Id.           atl\34-37.

       The mold is causing Blaine to have respiratory problems and asthma. Id. at !f 38. Blaine

has written an inmate request to Gargano        ,   and   al-evel-l Grievance about the problems with his

cell.Id.at   ti,lf 39-a0.   Blaine's grievances were denied for the stated reason that his work order

regarding his cell had been addressed, and he had been provided with cleaners and was

responsible for maintaining sanitary living conditions. Id. atpp.8-10. Blaine is still sitting in cell

with mold and fungus problems in the vent and inside of the walls and has to use his blankets

and towels to soak up water         in the cell, thereby causing more mold and fungus in the cell. Id.   atl
40

        Blaine and his cellmate were told that they could also always move to the segregation

unit or refuse housing. Id. afl42.However, Blaine has declined this offer because he has not

been involved with any         infraction.Id. atl43. Blaine now has a chronic cough, spits up mucus'

has a sore throat and uses his inhaler twice a day.            Id. atl44.

DISCUSSION

        Blaine alleges that all three defendants acted with indifference to his conditions of

confinement in violation of his Eighth and Fourteenth Amendment rights;he also alleges that

defendants violated his right to Fourteenth Amendment due process by depriving him of the

opportunity to aggrieve his condition of confinement. see id. atl\47-51.

        Conditions of Confinement

        Blaine is a sentenced prisoner and therefore his claims legarding his conditions of

confinement irnplicate the Eighth Amendment prohibition against cruel and unusual punishrnent


                                                           4
rather than the Fourteenth Amendment Due Process Clause. Darnell v. Pineiro,849 F.3d 17,29-

34 &n.9 (2dCir.2011); Lloydv. City of New York,246 F. Supp. 3d704,717-18 (S.D.N.Y.

2017). Thus, Blaine's Fourteenth Amendment claim premised upon his conditions               of

confinement is DISMISSED.

        The Eighth Amendment protects prisoners from "cruel and unusual punishrnent" at the

lrands of prison officials. Wilson v.   Seiter,50l U.S. 294,296-97 (1991); Estelle v. Gamble, 429

U.S. 97, I04 (T976). Although the Constitution does not require "comfortable" prison conditions,

the Eighth Amendment imposes certain duties on prison officials to "ensure that inmates receive

adequate food, clothing, shelter and medical care," and that prison officials "take reasonable

measures to guarantee the safety of the inmates. " Farmer v. Brennan, 511 U.S.           825,83213

(1994) (internal quotation marks and citations omitted). To state a deliberate indifference to

health or safety claim under the Eighth Amendment, an inmate must demonstrate two elements.

        First, an inmate must allege that he was incarcerated under conditions that resulted in a

"sufficiently serious" deprivation, such    as the denial   of a "lifef ] necessit[y]" or a "substantial

risk of serious harm." Id. at 834 (intemal quotation marks and citations omitted). In Helling          v.


McKinney, the Supreme Court held that the Eighth Amendment protects prisoners from an

official's deliberate indifference to conditions posing an uffeasonable risk of serious damage to

the prisoner's future health. 509 U.S. 25,33-35 (1993).

        Second, an inmate must allege that the defendant prison officials possessed culpable

intent, that is, the officials knew that he faced a substantial risk to his health or safety and

disregarded that risk by failing to take corrective action. See Farmer,       5Il   U.S. at 834,837. Thus,

an allegation of "mere negligenft]" conduct is insufficient. Id. at 835. Rather,       *is mens rea

                                                    5
element requires that a plaintiff allege that prison officials acted with "a mental state equivalent

to subjective recklessness, as the term is used in criminal law." Salahuddin v. Goord,         46,7   F.3d

263,280 (2dCir.2006).

       The Second Circuit has "long recognized that unsanitary conditions in a prison cell can,

in egregious circumstances, rise to the level of cruel and unusual punishment."' Walker v. Schult,

717 F.3d   ll9,   127 (2d   Cir.2013). The Second Circuit has rejected   'oany   brighlline durational

requirement for a viable unsanitary-conditions claim[,]" although the Court instructed that

whether a claim states a constitutional deprivation "depends on both the duration and severity           of

the exposure." See Willey v. KirlEatrick, S0l F.3d 51, 68 (2d Cir. 2015) (reversing district

court's dismissal for failure to state an Eighth Amendment conditions of confinement claim

where inmate plaintiff alleged that while kept naked in a strip cell, he was exposed, at a

minimum, to seven days of human waste).

       Exposure to mold can present an Eighth Amendment claim. See Abrams v. Waters,No.

3:17-CY-1659 (CSH), 2018 WL 691717, at *4 (D. Conn. Feb.2,2018) (black mold on cell vent

could plausibly allege Eighth Amendment); Board v. Farnham,394 F.3d 469, 486-87 (7th Cir.

2005) (mold in the ventilation system violates Eighth Amendment); Maxie v. Levenhagen, No.

3:13-cv-1280,2014WL 3828292, at *           1   (N.D. Ind. Aug.4,2014) (holding that allegations that

the plaintiff was expose d to, inter alie,'oexcessive amounts of 'black mold, mildew, and

asbestos,"'which caused him "breathing difficulties," were sufficient to withstand dismissal).

However, not every exposure gives rise to a harm of constitutional dimension. Coutls generally

consider whether the plaintiff has alleged facts regarding the severity or nature of the exposure

which would give rise to a plausible inference that the mold exposure presents a substantial risk


                                                      6
of serious harrn to the plaintiff. See, e.g., See Vogel v. Smith, No. 20-CV-6349 (NSR), 2020WL

5947729, at *3 (S.D.N.Y. Oct. 6,2020) (dismissing claim of deliberate indifference based on

exposure to mold, mildew, insects and sewage due to failure to provide facts showing that

conditions put his health or safety at risk); Reichhart v. Galipeau, No. 3:20-CV-638-JD-MGG,

2020WL 5632453, at *1 (N.D. Ind. Sept. 2I,2020) ("mild exposure to black mold and asbestos

while doing maintenance did not rise to constitutional violation").

         Here, Blaine alleges that his exposure to the mold and fungus in his cells at Cheshire was

prolonged, severe and unremedied despite his requests. He further alleges that this exposure has

resulted in respiratory and breathing problems and has necessitated the use of a steroid inhaler

twice aday. As Blaine has sufficiently alleged that each defendant was aware of the unsanitary

conditions and their impact on his health, but failed to take adequate remedial measures, the

court will permit Blaine's Eighth Amendment deliberate indifference claims to proceed against

all defendants.3

         Fourteenth Amendment Due Process Violation

         "[T]he Due Process Clause provides that certain substantive rights-life, liberty, and

property----cannot be deprived except pursuant to constitutionally adequate procedures."

Cleveland Bd. of Educ. v. Loudermill,4T0 U.S. 532,541(1985). Blaine asserts that defendants

violated his Fourteenth Amendment due process rights by depriving him of an opportunity to



         3  To the extent intended, which is not clear, Blaine's Eighth Amendment claim against Warden Walker
may not proceed on a theory of supervisory liability with respect to the conduct of the other defendants. It is well-
established that an inmate must allege facts to establish the personal involvement of a defendant in an alleged
constitutional violation in order to hold that defendant liable for an award of damages under $ 1983. See Farrell v.
Uurke,449F.3d470,484(2dCir.2006). To"holdastateofficialliableunder$ 1983,aplaintiffmustpleadand
prove the elements of the underlying constitutional violation directly against the official without relying on a special
test for supervisory liability." Tangretiv. Bachman,983 F.3d 609,620 (2dCir.2020).

                                                           1
"aggdeve the condition his confinement without having to use the option of going to

fsegregration] for no reason." Compl. at !f 51.

        Procedural due process analysis "pLoceeds in two steps: [a court] first askfs] whether

there exists a liberly or property interest of which a person has been deprived, and if so ...

whether tlre procedures followed by the State were constitutionally sufficient." Swarthout v.

Cooke,562 U.S. 216,219 (2011) Qter curiam). Liberty interests may arise from either the Due

Process Clause itself or "from an expectation or interest created by state laws or policies."

Wilkinsonv. Austin,545 U.S. 209,221(2005). Insandinv. Conner,5l5 U.S. 472(1995),the

Supreme Court recognized that "states may under certain circumstances create liberty interests

which are protected by the Due Process Clause." Id. at 483-84. A plaintiff has a protected liberty

interest only if the state created such an interest in a statute or regulation and the deprivation   of

that interest caused him to suffer an atyprcal and significant hardship. See Tellier v. Fields, 280

F.3d 69, 80-81 (2d Cir.2000).

       Blaine summarily asserts that being offered a cell in segregation as a remedy to his

unhealthy cell conditions violated his Fourteenth Amendment due process        rights. But he has not

identified any cognizable liberty interest implicated by this conduct, separate and distinct from

the interests addressed in his Eighth Amendment claims, to wit, the moldy conditions in his cell.

These allegations do not therefore plausibly allege a due process claim.

       Blaine's claim may also be construed as alleging deprivation of his rights under the

prison grievance procedure. However, inmates have no constitutional entitlement to grievance

procedures, to receive a response to a grievance, or to have a grievance properly

processed. See Riddickv. Semple,T3l F. App'x 11, 13 (2d       Cir.20l8) (claim relating to grievance


                                                   B
procedures "confi.rsed a state-created procedural entitlement with a constifutional        right"; "neithet

state policies nor 'state statutes ... create federally protected due process entitlements to specific

state-mandated procedurss"').

          Thus, Blaine's Fourteenth Amendment clairns ale dismissed.

          Official Capacity Claims

          Blaine asserts requests declaratory and injunctive relief against defendants in their

official capacities.a

          In Ex parte Young,209 U.S. 123 (1908), the United States Supreme Court recognized a

limited exception to the Eleventh Amendment's grant of sovereign immunity from suit to permit

a   plaintiff to sue a state official acting in an official capacity for prospective injunctive relief for

continuing violations of federal law. Id. at 155-56; In re Dairy Mart Convenience Stores, Inc.,

41 1   F.3d 361,371 (2d Cir.2005). "A plaintiff may sue a state official acting in his official




           a Any claims for money damages against the defendants, who are state employees, in their
official capacities are dismissed as barred by the Eleventh Amendment. See, e.g. Kentucky v. Graham,
473 U.S. 759, 169 (1985). Further, the official capacity claims seeking prospective injunctive relief are
moot because he is no longer housed Cheshire (the docket reflects that he is housed at Osbom
Correctional Institution) . See Shepard v. Goord, 662F.3d 603, 610 (2d Cir.201I) ("aninmate's transfer
from a prison facility generally moots claims for declaratory and injunctive relief against officials althat
facility."). Moreover, Blaine's claim does not satisfy the capable of repetition, yet evading review
doctrine, which represents an exception to the general rule of mootness. Murphy v. Hunt,455 U.S. 478,
482-83 (1982\. This doctrine is limited to cases where the challenged action is of duration too short to be
fully litigated prior to cessation or expiration; and there is a "'reasonable expectation' or a 'demonstrated
probability' that the same controversy will recur involving the same complaining party." Id.
(quoting Weinstein v. Bradford, 423 TJ.S. 147 , 149 (1975)). A general possibility that Blaine could be
moved again to a cell which presents a mold problem is too speculative to satisff this exception to
mootness. See Preiserv. Newkirk,422U.S.395,403 (1975); Allahv. Annucci, No. 16-CV-1841 (KMK),
2018 WL 4571679, at *10 (S.D.N.Y. Sept.24,201B) (collecting cases finding that inmates' claims of
possible future transfer or retum to institution is too speculative to satisfy capable of repetition
doctrine). Accordingly, all claims brought against the defendants in their official capacity are subject to
dismissal.


                                                      9
capacity-notwithstanding the Eleventh Amendment-for 'prospective injunctive relief from

violations of federal law." Inre Deposit Ins. Agency,482F.3d612,617 (2dCir.2007).

However, the exception to Eleventh Amendment immunity "does not permit judgments against

state officers declaring that they violated federal law in the past." See P.R. Aqueduct & Sewer

Auth. v. Metcalf & Eddy,506 U.S. 139,146 (1993). Blaine's request for a declaratory judgment

that defendants have violated his rights under the constitution does not satisSz the exception to

Eleventh Amendment immunity. In addition, "dismissal of a declaratory judgment action is

warranted where the declaratory relief plaintiff seeks is duplicative of his other causes of action."

Kuhnsv. Ledger,202F. Supp. 3d433,443 (S.D.N.Y.2016).If Blaineprevails onhis Eighth

Amendment claim for unconstitutional conditions of confinement,       a   judgment in his favor would

serve the same purpose as a declaration that the conditions were unconstitutional. Thus, Blaine's

request for declaratory relief is not distinct from the relief sought in his section 1983 claims and

is dismissed. See, e.g., United States v. $2,350,000.00 in Lieu of One Parcel of Property Located

at   895 Lake Avenue,    Greenwiclt, Connecticut,TlS F. Supp. 2d215,229 n.7 (D. Conn. 2010)

(noting that if property is not forfeited, receiver-claimants would have been shown to be

prevailing innocent owners and declaration to that effect would be redundant).

                   ORDERS

     The Court enters the following orders:

         (1)   All claims against the defendants in their official capacities are DISMISSED. The

case shall proceed on Blaine's Eighth Amendment claims against Warden Walker, Captain R.

Taylor and Counselor Gargano in their individual capacities. Blaine's Fourteenth Amendment

claims are DISMISSED.


                                                   10
        (2) The clerk shall veri$r the current work address of Warden Walker, Captain R. Taylor

and Counselor Gargano with the DOC Office of Legal Affairs, mail a waiver of service        of

process request packet containing the complaint to them at their confirmed addresses on or

before July 5, 2021, and report on the status of the waiver request on the   thirty-fifth (35th) day

after mailing. If a defendant fails to return the waiver request, the clerk shall make arrangements

for in-person individual capacity service by the U.S. Marshals Service on that defendant, and that

defendant shall be required to pay the costs of such service in accordance with Federal Rule     of

Civil Procedure 4(d).

        (3) The clerk shall send a courtesy copy of the complaint and this Order to the DOC


Office of Legal Affairs and the Office of the Attorney General.

        (4) Defendants shall file a response to the complaint, either an answer or motion to

dismiss, within sixty (60) days from the date the notice of lawsuit and waiver of service   of

summons forms are mailed to them. If defendants choose to file an answer, defendants shall

admit or deny the allegations and respond to the cognizable claims recited above. Defendants

may also include any and all additional defenses permitted by the Federal Rules.

        (5) Discovery, according to Federal Rules of Civil Procedure 26-37, shall be completed

by December 2312021. Discovery requests need not be filed with the Court.

         (6) The parties must comply with the District of Connecticut "standing Order Re: Initial

Discovery Disclosures," which will be sent to both parties by the Court. The Order can also be

found at http ://ctd.uscourts. gov/administrative-standing-orders

       (7) All motions for summary judgment shall be filed by January 23,2022.

       (8) According to Local Civil Rule 7(a), anonmoving party must respond to a dispositive


                                                  11
motion within twenty-one (21) days of the date the motion was filed. If no response is filed, or

the response is not timely, the dispositive motion can be granted absent objection.

        (9) If the plaintiff changes his address at any time during the litigation of this case, Local

Court Rule 83.1(c)2 provides that he MUST notifu the Court. Failure to do so can result in the

dismissal of the case. The plaintiff must give notice of a new address even if he is incarcerated.

He should write "PLEASE NOTE MY NEW ADDRESS" on the notice. It is not enough to just

put the new address on a letter without indicating that it is a new address. If the plaintiff has

more than one pending case, he should indicate all of the case numbers in the notification     of

change ofaddress. He should also notifu the defendants or defense counsel       ofhis new   address.

        (10) The plaintiff shallutrlizethe Prisoner Efiling Program when filing documents with

the court. The plaintiff is advised that the Program may be used only to file documents with the

court. Local court rules provide that discovery requests are not filed with the court. D. Conn. L.

Civ. R. 5(f). Therefore, discovery requests must be served on defendants' counsel by regular

mail.

        SO ORDERED this 24th day of June 2021atBridgeport, Connecticut.

                                                 lsl
                                               Kari A. Dooley
                                               United States District Judge




                                                  T2
